Citation Nr: 0943553	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from July 1958 to 
August 1961 and from October 1962 to October 1979.  He died 
in January 2005.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) from an 
August 2005 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied her 
claim for service connection for the cause of the Veteran's 
death.  The RO in Portland, Oregon, subsequently assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.

In August 2008 the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration.  Since all requested development has been 
accomplished, the case is once again before the Board and is 
ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and thus, it is presumed he was exposed to Agent 
Orange while there.

2.  He was diagnosed with squamous cell carcinoma of the 
pancreas in November 2004, although a VA physician later 
reviewed the claims file and concluded the pancreatic cancer 
originated from an unknown primary site.  

3.  His certificate of death lists the immediate cause of 
death as pancreatic cancer, with posttraumatic stress 
disorder (PTSD) listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of his pancreatic cancer.  

4.  However, the VA examiner who completed the certificate of 
death submitted an April 2009 report in which he indicated 
that, based on a review of the claims file, PTSD was not a 
condition contributing to death.  

5.  At the time of death, the Veteran was service connected 
for PTSD, a low back disability, and a right ankle 
disability.

6.  Another VA physician also reviewed the claims file and 
concluded the Veteran's terminal cancer did not originate in 
his pancreas, that the primary site was unknown, and that it 
was unlikely his fatal cancer was related to his 
military service, including to his presumed exposure to Agent 
Orange.

7.  Neither pancreatic cancer nor squamous cell carcinoma is 
included in the list of presumptive diseases for Veterans 
exposed to Agent Orange while on active duty.


CONCLUSION OF LAW

The Veteran's death was not due to disease or injury incurred 
in or aggravated by his military service, or from disease or 
injury that may be presumed to have been incurred in service, 
including from exposure to Agent Orange in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on the merits, 
providing relevant statutes, regulations and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the claimant is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the RO sent the appellant a VCAA notice letter in June 
2005, prior to initially adjudicating her claim in August 
2005, the preferred sequence.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  However, that June 
2005 letter did not comply with the Court's holding in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), which held that, in 
general, proper notice for a claim for service connection for 
the cause of a Veteran's death must include:  (1) a statement 
of the conditions, if any, for which the Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

As a result of the Board's August 2008 remand, however, the 
claimant was sent another VCAA notice letter in November 2008 
to comply with the Court's holding in Hupp.  It is also worth 
mentioning that earlier, in March 2006, she had been notified 
of how a downstream effective date is assigned and the type 
of evidence impacting this determination, keeping in mind 
there is no downstream disability rating element in a claim 
for cause of death.  See Dingess, supra.  Moreover, after 
providing the additional VCAA notice, the claim was 
readjudicated in the August 2009 SSOC, including considering 
any additional evidence received or otherwise obtained in 
response to the additional notice.  This is important to 
point out because, as mentioned, the Federal Circuit Court 
has held that a SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
sum, VA has fulfilled its duty to notify the appellant under 
the VCAA; therefore, there is no prejudice to her or indeed 
any such allegation as the pleading party.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
obtained all medical and other records that she and her 
attorney identified as relevant to her appeal.  The Board 
also remanded this case in August 2008 for a medical nexus 
opinion concerning whether the Veteran's terminal cancer was 
the result of his presumed exposure to Agent Orange while in 
the military, as well as to obtain a medical nexus opinion 
from the physician who had completed the certificate of death 
concerning how PTSD contributed to death.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as will 
be explained, the AMC obtained these medical nexus opinions 
in April and May 2009.  The Board is thus satisfied there has 
been substantial compliance with its August 2008 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, if a Veteran was exposed to Agent Orange during 
active military service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  A Veteran is presumed to 
have been exposed to Agent Orange if he or she served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed in 38 C.F.R. § 3.309(e), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, 
by their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this case, the Veteran's certificate of death shows that 
he died in January 2005 as a result of pancreatic cancer.  
PTSD is also listed as a significant condition contributing 
to death but not resulting in the underlying cause of his 
pancreatic cancer.  In a May 2009 report, however, a VA 
physician explained that a closer review of the medical 
records reveals that the Veteran had "squamous cell 
carcinoma that was metastatic with an unknown primary."  The 
examiner thus concluded that the Veteran's cancer did not 
originate in his pancreas.  

At the time of his death, service connection had not been 
established for any form of cancer.  But service connection 
had been established for PTSD, which is listed on the 
Certificate of Death, as well as for a low back disability 
and a right ankle disability.  

The Veteran's military records verify that he served in the 
Republic of Vietnam during the Vietnam era, so it is presumed 
that he was exposed to Agent Orange while there.  
Nevertheless, neither pancreatic cancer nor squamous cell 
carcinoma is among the diseases listed in 38 C.F.R. 
§ 3.309(e) that is presumptively associated with exposure to 
Agent Orange.  Additionally, under the authority of the Agent 
Orange Act of 1991 and supplemental legislation, the 
Secretary of VA has reviewed reports from the National 
Academy of Sciences and determined there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  72 Fed. Reg. 
32395, 32407 (June 12, 2007).  Thus, service connection is 
not warranted for the Veteran's fatal cancer on the basis of 
his presumed exposure to Agent Orange in Vietnam during the 
Vietnam era.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

The Veteran also did not have any form of cancer to a 
compensable degree of at least 10-percent disabling within 
one year of his discharge from service in October 1979, 
concluding his second period of active duty, to otherwise 
warrant application of the additional presumptive provisions 
of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. 
§§ 3.307, 3.309.  And, indeed, the appellant is not alleging 
this alternative basis of entitlement, though the Board must 
nevertheless consider its potential application since the 
Board must address all issues that are reasonably raised by 
the appellant or from a liberal reading of the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 
Vet. App. 396, 399 (1992).  See, too, Verdon v. Brown, 
8 Vet. App. 529, 533 (1996) and Brannon v. West, 12 Vet. App. 
32 (1998).

Service connection for the cause of the Veteran's death, 
therefore, may only be established with proof of actual 
direct causation.  Stefl, supra.  See also McCartt v. West, 
12 Vet. App. 164, 167 (1999) (wherein the Court held that 
the provisions set forth in Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994), which instead concerned exposure to 
radiation, are nonetheless equally applicable in cases, as 
here, involving exposure to Agent Orange).  In other words, 
medical nexus evidence is needed show the Veteran's terminal 
cancer is directly related to his military service - and, in 
particular, to his presumed exposure to Agent Orange in 
Vietnam.  Mere lay assertions of this purported 
cause-and-effect correlation does not constitute competent 
medical evidence to establish this necessary linkage.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Unfortunately, the appellant's claim also fails under a 
direct-incurrence theory of service connection.  The record 
shows that the Veteran's cancer was first diagnosed in 
November 2004, approximately twenty-five years after his 
military service had ended.  It was in November 2004 that he 
had presented to a VA Medical Center with symptoms of weight 
loss, nausea, and post-prandial emesis.  Tests revealed an 
aortocaval lymph node with metastatic squamous call cancer.  
The diagnostic assessment was metastatic squamous cell cancer 
of unknown primary.  Apparently, the Veteran did not want 
further treatment with chemotherapy or radiation and went 
home in December 2004.  He died shortly thereafter in January 
2005.  

The twenty-five year lapse between the end of the Veteran's 
military service and the initial diagnosis of cancer 
constitutes highly probative evidence against the appellant's 
claim the cancer was directly related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).

In addition to the fact that the Veteran's cancer was 
diagnosed many years after his presumed exposure to Agent 
Orange, the VA physician's May 2009 medical report provides 
compelling evidence against the appellant's claim.  The 
physician reviewed the claims file, including the final notes 
of his VA treatment on November 20, 2004, in which an 
oncologist stated that the primary tumor site could not be 
found.  The physician also acknowledged that the Veteran had 
been exposed to Agent Orange while in Vietnam.  He then 
provided the following opinion:

It is most likely that he died from metastatic 
squamous cell carcinoma.  In review of the health 
conditions that the VA recognized that are related 
to Agent Orange, neither pancreatic carcinoma nor 
squamous cell carcinoma is listed as a recognized 
condition.  Although the presumed diagnosis listed 
in the does [sic] certificate might be incorrect, 
as far as the question if the Agent Orange caused 
this veteran's death, neither of these two 
conditions seem to be related per the VA.  
Therefore, the veteran's fatal cancer was not 
caused by or a result of his Agent Orange exposure.  
It is more likely that his cancer was the result of 
factors unrelated to his miliary service. 

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record, 
and is not contradicted by any other medical evidence, it 
provides compelling evidence against the appellant's claim.  
Simply stated, the VA physician applied valid medical 
analysis to the significant facts of this case in reaching 
his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).  In short, the medical evidence of 
record does not support the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death.

The Board notes that the Veteran was service connected for 
PTSD, which his certificate of death lists as a significant 
condition contributing to death but not resulting in the 
underlying cause of his pancreatic cancer.  In an April 2009 
report, however, the physician who had completed the 
certificate of death opined that, after reviewing the claims 
file, "PTSD was not a condition contributing to the 
veteran's death."  In light of this opinion, the Board finds 
no basis to grant the appellant's claim on the basis that the 
Veteran's service-connected PTSD contributed to his death.  
See Nieves and Wray, both supra; see also 38 C.F.R. § 
3.312(c).

The Board also has considered the appellant's own lay 
statements in which she claims that the Veteran's cancer was 
caused by Agent Orange exposure.  The appellant, however, is 
not competent to provide a probative (persuasive) opinion on 
a medical matter, such as the etiology of the Veteran's 
cancer in terms of whether it was the result of his presumed 
exposure to Agent Orange in Vietnam.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494-95 (laypersons are 
not competent to render medical opinions).  Thus, these lay 
statements are not a sufficient basis for awarding service 
connection for the cause of the Veteran's death.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The Board is sympathetic to the appellant's loss of 
her husband but may not go beyond the factual evidence 
presented in this case to provide a favorable determination.  
And as the preponderance of the evidence is against her 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


